EXAMINER’S AMENDMENT & REASONS FOR ALLOWANCE

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Phillip R. Poh on 08/01/2022.

The application has been amended as follows:

Please replace all claims with the following claims.

1.	(Currently Amended)  A method for providing media guidance, the method comprising:
determining, using a hardware processor of the media device, that received audio data corresponds to an audio event that occurred during presentation of a media content item;
generating an indication that associates a portion of the media content item with the audio event; and
presenting the user of the media device with a prompt to rewind to a playback position corresponding to the portion of the media content item associated with the audio event, wherein the playback position is determined based on an audio event type detected from the audio data.

2.	(Original)  The method of claim 1, wherein the command concerning the media content item is a voice command received by an audio input device of the media device.

3.	(Original)  The method of claim 1, further comprising detecting that the media content item is being presented, wherein the media content item includes audio.

4.	(Original)  The method of claim 1, further comprising receiving, using an audio input device associated with the media device, the audio data that includes ambient sounds in an environment of the media device.

5.	(Currently Amended)  The method of claim 1, further comprising, wherein the user of the media device is presented with the prompt to rewind to the playback position corresponding to the portion of the media content item associated with the audio event in response to receiving the user command to rewind the media content item

6.	(Original)  The method of claim 5, further comprising causing the media content item to be presented from the determined playback position.

7.	(Currently Amended)  The method of claim 1, wherein the indication is generated by placing one or more identifiers within a media content file corresponding to the presented media content item that identifies the audio event.

8.	(Original)  The method of claim 1, wherein the playback position corresponds to a position in the media content item that is a given time period prior to the indication within the media content item associated with the audio event.

9.	(Currently Amended)  The method of claim 1, further comprising determining that [[the]] a portion of the audio data corresponds to the audio event that occurred during the presentation of the media content item by comparing an audio fingerprint of at least the portion of the audio data with a plurality of audio fingerprints representing one or more audio events.

10.	(Original)  The method of claim 9, further comprising calculating a plurality of relative ambient noise level information in the audio data based on the portion of the audio data, wherein the audio fingerprint includes the plurality of relative ambient noise level information.

11.	(Original)  The method of claim 9, further comprising comparing the generated audio fingerprint with an audio fingerprint of the presented media content item.

12.	(Original)  The method of claim 11, further comprising placing one or more identifiers within a media content file corresponding to the presented media content item that identifies the audio event based on the comparison of the generated audio fingerprint of the received audio data with the audio fingerprint of the presented media content item.

13.	(Currently Amended)  The method of claim 1, further comprising receiving a user command to rewind the media content item 

14.	(Currently Amended)  The method of claim 1, further comprising receiving a user command to rewind the media content item 

15.	(Original)  The method of claim 1, further comprising determining a plurality of absolute ambient noise levels in the audio data.

16.	(Original)  The method of claim 15, further comprising comparing each of the plurality of absolute ambient noise levels with a predetermined threshold value, wherein the audio event is detected during the presentation of the media content item based on the comparison of each of the plurality of absolute ambient noise levels with the predetermined threshold value.

17-18.	(Cancelled)

19.	(Currently Amended)  A system for providing media guidance, the system comprising:
a hardware processor of a media device that:
determines that received audio data corresponds to an audio event that occurred during presentation of a media content item;
generates an indication that associates a portion of the media content item with the audio event; and
presents the user of the media device with a prompt to rewind to a playback position corresponding to the portion of the media content item associated with the audio event, wherein the playback position is determined based on an audio event type detected from the audio data.

20.	(Currently Amended)  A non-transitory computer-readable medium containing computer-executable instructions that, when executed by a hardware processor, cause the processor to perform a method for providing media guidance, the method comprising:
determining, using a hardware processor of the media device, that received audio data corresponds to an audio event that occurred during presentation of a media content item;
generating an indication that associates a portion of the media content item with the audio event; and
presenting the user of the media device with a prompt to rewind to a playback position corresponding to the portion of the media content item associated with the audio event, wherein the playback position is determined based on an audio event type detected from the audio data.


	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

In regard to independent claims 1, 19 and 20, Pawlowski (US Publication 2007/0143820) teaches  A method for providing media guidance, the method comprising: determining, using a hardware processor of the media device, that received audio data corresponds to an audio event that occurred during presentation of a media content item; generating an indication that associates a portion of the media content item with the audio event; and upon receiving a command concerning the media content item, providing the user of the media device with an opportunity to rewind to the portion of the media content item associated with the audio event (Paragraph 0043).

Chen et al. (U.S. Publication 2007/0106941) teaches a system associated with playing media content wherein user is able to provide voice input/command to navigate media content including previous command (paragraph 0075). 
Venon (U.S. Publication 2011/0029326) teaches a system wherein user is able to provide voice input/command to rewind the media (paragraph 0046). 

However, terminal disclaimer is filed to overcome double patenting issue and closest art of records, as discussed above, singly or in combination fails to teach or suggest at least “A system for providing media guidance, the system comprising:
a hardware processor of a media device that:
determines that received audio data corresponds to an audio event that occurred during presentation of a media content item;
generates an indication that associates a portion of the media content item with the audio event; and
presents the user of the media device with a prompt to rewind to a playback position corresponding to the portion of the media content item associated with the audio event, wherein the playback position is determined based on an audio event type detected from the audio data.” when interpreted as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA NABI whose telephone number is (571)270-7592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Reza Nabi/
Primary Examiner, Art Unit 2175